EEOC Form 161 (11116}                    U.S. EQUAL EMPLOYMENT 0 .PPORTUNITY COMMISSION                       OC\/ D I 2 6 g 6
                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Amy Mcnish                                                                     From:     Raleigh Area Office
       1118 Langstonshire Lane                                                                  434 Fayetteville Street, Suite 700
       Morrisville, NC 27560                                                                    Raleigh, NC 27601




       D                    On behalf of person(s) aggrieved whose identity is
                            CON_FIDENTIAL (29 CFR § 1601.l(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                               Johnnie M. Barrett,
433-2020-01961                                 Intake Supervisor                                                       (919) 856-4087
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [Kl       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other is.sues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge .

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years {3 years )
before you file suit may not be collectible.




                                                                             ,
 Enclosures(s)                                                                                                         /    . (Da1e Mailed)
                                                                Glory Gervacio Saure,
                                                                 Area Office Director
 cc:
             Barbara Christian
             Human Resources Director

             5540 McNeely Drive
             Suite 301
             Raleigh, NC 27612
 EEOC Form 5 (11/09)

                                                                                                                             Agency(ies} Charge
                       CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                             No(s}:
        This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
               Statement and other information before completing this form.
                                                                                                □   FEPA
                                                                                                IBJ EEOC                      433-2020-01961
                                                                           null                                                           and EEOC
                                                                State or local Agency, if any
 Name (indicate Mr., Ms., Mrs.}                                                                             Home Phone                  Year of Birth

 MS. AMY MCNISH                                                                                        (404) 573-2218
 Street Address                                                         City, State and ZIP Code

 1118 LANGSTONSHIRE LANE, MORRISVILLE, NC 27560

 Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
 That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
 Name                                                                                               No. Employees, Members            Phone No.

 OPAL HOTELS GROUP, LLC I OPAL HOTELS GROUP II, LLC                                                      15 -100                (919) 544-1010
 Street Address                                                         City, State and ZIP Code

 5540 MCNEELY DRIVE, SUITE 301, RALEIGH, NC 27612

 Name                                                                                               No. Employees, Members            Phone No.


 Street Address                                                         City, State and ZIP Code




 DISCRIMINATION BASED ON (Check appropriate box{es).)                                                       DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                  Earliest             Latest
   IX).RACE            IX) COLOR          0     SEX      □      RELIGION     □       NATIONAL ORIGIN          02-25-2020              02-25-2.020
        □      RETALIATION        □       AGE   □     DISABILITY        □      GENETIC INFORMATION
               □        OTHER (Specify)                                                                            □         CONTINUING ACTION

 THE PARTICULARS ARE (If additional paper is oeeded, attach extra sheet(s)):
   I.    On February 25, 2020, I was discharged from the position of Night Auditor. I was hired by
   Respondent on December 2, 2019. Respondent employs more than fifteen (15) persons.

   II.    Mario Parebes (Black, light skin), General Manager, and Jimmy Crane (White), Regional Director of
   Operations, provided to me a termination letter which read in part, Not following policy of depositing
   monies after shift. Falsifying company documents. The alleged incident happened on February 17,
   2020, but my termination was the first time I was told anything about the issue.

   In a meeting on January 23, 2020, I told Barbara Christian (White), Corporate Controller and Human
   Resources Manager. and Mr. Crane, among other things, that Mr. Parabes, who spoke rudely and harshly
   to me, did not know how to talk to me, perhaps because I was a dark skinned woman.

   Toward the end of January 2020, I changed my natural hair to braids. When Mr. Parebes saw my new
   hairstyle a week or so later, he said, Oh, you changed your hair. When Mr. Crane saw me he said, Oh,
 I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
 if any. I will advise the agencies if I change my address or phone number
 and I will cooperate fully with them in the processing of my charge in
1--
 ac_c_o_rd_a_n_
              c e_ w
                   _ i_th_ t_h_e_
                                i r_p_ro_c_      _s_. - - - - - - - - - - - - - - 1 I swear or affirm that I have read the above charge and that it
                                          e d_u_re
 I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Amy Mcnish on 04-28-2020 05:20 PM                           SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                              EDT                                                    (month, day, yea!}
EEOC Form 5 (11/09)

                                                                                                                       Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                       No(s):
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.
                                                                                              □     FEPA
                                                                                              [Kl   EEOC                 433-2020-01961
                                                                          null                                                        and EEOC
                                                              State or local Agency, ;f any
 thats different.

 Ill.    I believe I have been discriminated against because of my race (Black), color (dark-skinned), sex
 (female) and retaliated against for engaging in protected activity in violation of Title VII of the Civil Rights
 Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


    Digitally signed by Amy Mcnish on 04-28-2020 05:20 PM                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                             EDT                                                   (month, day, year)
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY Acr STATEMENT:Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE.              EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORllY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes}, to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the. complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.

                           NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agencyto discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
                     NOTICE TO CEASE AND DESIST

 From:
 T. Amy McNish
 1118 Langstonshire Lane
 Morrisville, NC 27560
 Amy.McNish@gmail.com

 To:
 Mrs. Katie Weaver Hartzog
 Attorney at Law
 Hartzog Law Group
 1903 N. Harrison Avenue I Suite 200
 Cary, NC 27513
 khartzoq@hartzoqlawqroup.com

 Date: Tuesday, July 7th, 2020

 Re: Defamation of Character - For Libel and/or Slander I EEOC Charge 433-2020-
 01961 I Division of Employment Security Higher Authority APPEALS DOCKET NO.
 20-LA-004222

 Dear Attorney Hartzog,

 I, Amy McNish is a respected professional in the community and has spent my life building
 a positive reputation. Nevertheless, when I received Opal Hotels Group, 'Formal
 Response' to the EEOC Charge I was alarmed to read such degrading and belittling
 statements about my character and work ethic. Furthermore, I was even more
 disappointed to see that these statements came from such a prestigious law firm such as
 Hartzog Law Group. I am completely baffled to the reason why your client did NOT
 disclose to you the information that they submitted to the Division of Employment Security
 Higher Authority Appeals when filing for their Appeal against me for the reward of my
 Unemployment Insurance Benefits; which all documents submitted are legal binding
 evidence. As well as the recording of the legal hearing that was held on April 9, 2020.

 The defamatory statements include, but are not limited to, the following: This is the written
 statement submitted from Opal Hotels Group Director of Human Resources, Ms. Barbara
 Christian clearly stating that they "DID NOT DO WRITTEN DOCUMENTATIONS" along
 with the false claims for work performance issues with me. (see full document attached
 to this notice)


''   There were several occurrences and issues that led up to our final decision to terminate Amy
     McNish. However, we were trying to coach Amy and did not do written documentations of these
     in~tance s, choosi og,Y,~baL_cqacQ!na a_Q.~ ~~
             0
                                                    !_:!_ling inst~~d2f vvri!!_en ~OCL!n:!~~tati~ ~-~_that m~~Y   , ,

                       *Appeals Request Letter Submitted by Opal Hotel Group Director of
                         Human Resources, Ms. Barbara Christian on April 22, 2020*


                                                                                                            Page 1 of2
    ''           On February 14, 2020. McNish was given an Employee Warning Notice for using
         the airport shuttle to pick up groceries. After her shift ended, McN ish instructed the


         shuttle driver to take her to the grocery store so that she could perform her personal
         grocery shopping. Unauthorized use of Opal Holds• property or equipment is a violation
         of the Employee Handbook. Exhibit I - Employee handbook. p. 19; Ex. 11 - written
         warnmg.

                       *Response to EEOC for Charges Submitted on the behalfoj Opal Hotels
                            Group by Attorney Katie Weaver Hartzog on June 19, 2020*

As confirmed above and with the formal response submitted to EEOC from the Hartzog
Law Group vs. the formal request for an appeal submitted by the Director of Human
Resources to the DES Higher Authority Appeals Division; it is evident that Opal Hotels
Group Management Team have been maliciously spreading inaccurate and unfounded
information that is damaging to my personal and professional character.

"I Amy McNish, swear that I have NEVER received any type of 'Written Warnin g' or anv
other type of Disciplinary Action while working at the Country Inn & Suites under Opal
Hotels Group Management. I have always been an exemplary employee and always went
above and beyond the call of duty. I was a very loyal team member and worked extremely
hard to ensure the success of this property... " This formal statement will surely be proven
in the weeks to come for upcoming legal proceedings. Please note, under the laws in the
State of North Carolina it is unlawful for an individual to make deliberate statements that
intend to harm a person's reputation without factual evidence or based on hearsay.

If you do not cease all related statements a defamation of character lawsuit will be
commenced against Opal Hotels Group.

In addition, this shall serve as a pre-suit letter demanding that you provide written
assurance within 7 days (from July 7 th , date mailed) that you will cease and desist from
making further factually untrue statements.

If you do not comply with this cease and desist letter within the aforementioned time-
period, then a lawsuit will be filed in the proper jurisdiction seeking monetary damages as
well as pursuing all available legal remedies for your defamation.


Sincerely,


     4,1?~
T. Amy McNish
1118 Langstonshire Lane
Morrisville, NC 27560
(404) 573-2218
Amy.McNish@q mail .com

                                               Enclosures
cc: Sent UPSP Mail I Attorney Email


                                                                                                   Page 2 of 2
11/9/2020                                                                                                               Gmail - REQUEST NOTICE OF: WITHDRAWAL OF APPEAL (04 NCAC 24C .0214)




                                Gmail                                                                                                                                                                                                            Amy McNish <amy.mcnish@gmail.com>



      REQUEST NOTICE OF: WITHDRAWAL OF APPEAL (04 NCAC 24C .0214)
     Amy McNish <amy.mcnish@gmail.com>                                                          Thu, Aug 6, 2020 at 8:00 AM
     To: Mital Patel <mital@opalhotelsgroup.com>, Ravi Desai <ravi.desai@opalhotelsgroup.com>, Barbara Christian
     <hr@opalhotelsgroup.com>, Barbara Christian <bchristian@opalhotelsgroup.com>, "Bova, Kerry"
     <kerry.bova@nccommerce.com>, khartzog@hartzoglawgroup.com
     Cc: "amy. mcnish" <amy.mcnish@gmail.com>, "Smith, Jeff' <jeff.smith@nccommerce.com>
     Bee: "SVC_COMMERCE.BOR" <BOR@nccommerce.com>, "Adams, Regina" <regina.adams@nccommerce.com>,
     "johnnie.barrett@eeoc.gov" <johnnie.barrett@eeoc.gov>

                                       IN THE MATTER OF: APPEALS DOCKET NO. 20-LA-004222
           Claimant:
           Tamarsha Amy McNish I 1118 Langstonshire Ln Morrisville, NC 27560
            Employer:
            Opal Hotels Group RDU Airport LLC I 201 Airgate Dr Morrisville, NC 27560

           RE: REQUEST NOTICE OF: WITHDRAWAL OF APPEAL (04 NCAC 24C .0214)


           Good Day,
           I Tamarsha Amy McNish, the Claimant am submitting this request to have an formal notice for the "Withdrawal of
           Appeal" submitted by the appealing party, Opal Hotels Group. It has been brought to my attention that the employer
           Opal Hotels Group would not be attending the legal Appeals Hearing on Friday, August 7, 2020. And since the
           appealing party is declining to be present, I reserve my right as the opposing party to have proper documentation,
           and written notice of the Withdrawal of Appeal in accordance with the following North Carolina General Statutes, 04
           NCAC 24C .0214.

           The burden of proof was only coming from the employer, Opal Hotels Group ...
           REASONING:
           The employer has the responsibility to show that the claimant was discharged for misconduct
           within the meaning of the law. It is concluded from the competent evidence in the record that the
           employer failed to provide competent evidence regarding the reasons for claimant's discharge.
           Therefore, the claimant was not discharged for misconduct connected with the work.

                                           04 NCAC 24C .0214 WITHDRAWAL OF APPEAL
                                          (a) An appealing party may withdraw its appeal with the approval of the Appeals Referee.
                                          (b) An appealing party's request to withdraw its appeal shall be in writing and contain:
                                          (1) the reason for the request to withdraw the appeal;
                                          (2) the date of the request;
                                          (3) the docket or issue identification number of the determination being appealed;
                                          (4) the claimant's identification number;
                                          (5) the names of the claimant and employer;
                                          (6) the name of the individual making the request to withdraw the appeal;
                                          (7) the official position of an individual filing the request to withdraw the appeal on behalf of the
                                          party;and
                                          (8) a telephone number.
                                          This request shall be directed to DES's Appeals Section or to the Appeals Referee designated to hear the case,
                                          or
                                          recorded by the Appeals Referee using the digital recording system used to record hearings in accordance with
                                          G.S.
                                          96-15(c).
                                          (c) Following receipt of a request to withdraw the appeal, the Appeals Referee shall review each reason for the
                                          request.
                                          (d) If a request to withdraw the appeal is approved, the Appeals Referee shall issue an order granting the
                                          request to

s-.u ... ,...,,_.. .... a   ............ ,..1 ....   .............. 1.,.,..,..:11.   ,Jn'):l~-..Jn1-1-.711'lnc A 0 •• : ..... , - .... '-0 .................. 1-.---110 ... .,.. ......................... :...1-.....,.. ........... 01 '> 11i. .. cco'l-t nn<"l"lt::-tnc-"ln'1'lr-no   .-:--1---- .... o/.,,   A -r-r-n,,..-1 nn"'
               T. Amy McNish
               1118 Langstonshire Lane
               Morrisville, North Carolina 27560
               Phone: (404) 573-2218
               Email: Amy.McNish@gmail.com


   IN THE MATTER OF:                                           APPEALS DOCKET NO. 20-LA-004222
  Claimant:
                                                                       Employer:
  Tamarsha Amy McNish
                                                                       Opal Hotels RDU Airport LLC
  1118 Langstonshire Ln                                                201 Airgate Dr
  Morrisville, NC 27560                                                 Morrisville, NC 27560


Dear Ms. Kerry Bova, Appeals Referee:

ISSUE STATEMENT:
Whether the claimant was discharged due to misconduct connected with work. G.S. 96-14.6.
FACTUAL BACKGROUND:
1. Claimant filed an initial claim for unemployment insurance benefits effective February 23, 2020.
Claimant last worked for OPAL HOTELS RDU AIRPORT LLC on February 25, 2020 as a Night
Auditor.
2. The Adjudicator issued a determination under Issue No. 2104358 holding the claimant disqualified
for benefits. Claimant appealed. Pursuant to G.S. 96-15(c), this matter came before Appeals
Referee K.A. Bova on April 9, 2020. Present for the hearing: Claimant, Amy McNish, and ·
employer witnesses, Barbara Christian, Human Resources Manager, Mario Paredes, General
Manager, and Jimmy Crane, Regional Director of Operations.

3. Claimant began working for employer on December 2, 2019.

4. On February 18, 2020 Mario Paredes, General Manager, reported for work at approximately 8:00
a.m. Mr. Paredes saw an envelope on top of the safe that had not been placed in the safe. The
envelope was left unsecured. Mr. Paredes questioned the Front Desk Clerk, Casia, as to whether
claimant asked her to sign as a witness to the safe drop per policy. Casia indicated claimant had not
asked her to witness the safe drop. Casia was not present for the hearing.

5. Mr. Paredes began to investigate the matter. Mr. Paredes looked at video surveillance and saw
claimant leave the deposit on the safe. The video surveillance was not presented as evidence for the
hearing. Mr. Paredes did not speak to claimant to obtain a statement from her regarding the deposit.

6. Also, on February 18, 2020 Casia reported to Mr. Paredes claimant called her and asked her to
falsify the van logbook. The van logbook lists the times the shuttle driver is to transport guests
to and from the airport. Casia told Mr. Paredes claimant called her and asked her to enter times
into the logbook that claimant had forgotten to enter. Casia expressed to Mr. Paredes claimant
wanted this information entered to show claimant did schedule the shuttle driver for pickups even
though she had not. Casia was not present for the hearing to provide evidence regarding these alleged incidents.
Mr. Paredes did not speak to claimant to obtain a statement from her regarding
her alleged request to Casia.
7. On February 25, 2020 Mr. Paredes discharged claimant for leaving the deposit on top of the safe
and for asking Casia to falsify the logbook. Mr. Paredes maintains failing to secure deposits results
in a written warning and falsification of documents can result in immediate discharge. Claimant
was not issued a written warning for leaving the deposit on top of the safe.

8. Claimant recalls making the deposit during the early morning hours of her shift and having Casia
sign as a witness. Claimant does not believe she forgot to the make the deposit. A subpoena was
issued to employer on behalf of claimant requesting pictures or video of evidence to support the
reasons for claimant's termination. (See Division Exhibits 104 to 106). Employer failed to provide
the security footage that Mr. Paredes alleges shows claimant leaving the deposit on the safe and
being solely responsible for the deposit. Employer provided a photo taken by Mr. Paredes of the
deposit on top of the safe. (See Employer's Exhibit 1). Casia was not present for the hearing to
provide evidence regarding claimant allegedly requesting she falsify the van log. Claimant denies
she ever called Casia and asked her to falsify the van logbook. Claimant maintains she and Casia
were :friendly and any telephone calls were out of :friendship. Therefore, employer failed to provide
competent evidence regarding the reason for claimant's discharge.

MEMORANDUM OF LAW:
The Employment Security Law of North Carolina provides that an individual shall be
disqualified for benefits for the duration of his unemployment if it is determined by the Division that
such individual is unemployed because he was discharged for misconduct connected with his work.
G.S. 96-14.6(a).

Misconduct connected with the work is defined as conduct evincing a willful or wanton
disregard of the employer's interest as is found in deliberate violations or disregard of standards of
behavior which the employer has the right to expect of an employee or has explained orally or in
writing to an employee or conduct evincing carelessness or negligence of such degree or recurrence
as to manifest an intentional and substantial disregard of the employer's interests or of the employee's
duties and obligations to the employer. G.S. 96-14.6(b)(l) and (2). See In re Collingsworth, 17 N.C.
App. 340, 194 S.E.2d 210 (1973); Yelverton v. Kemp Industries, 51 N.C. 215,275 S.E.2d 553 (1981);
Intercraft Industries Corporation v. Morrison, 305 N.C. 373,289 S.E.2d 357 (1982).

The North Carolina General Statutes further provide that the following examples are prima facie
evidence of misconduct, which may be rebutted by the claimant:
(1) Violating the employer's written alcohol or illegal drug policy.
(2) Reporting to work significantly impaired by alcohol or illegal drugs.
(3) Consuming alcohol or illegal drugs on employer's premises.
(4) Conviction by a court of competent jurisdiction for manufacturing, selling, or distribution of a
controlled substance punishable under G.S. 90 95(a)(l) or G.S. 90 95(a)(2) if the offense is related to or
connected with an employee's work for an employer or is in violation of a reasonable work
rule or policy.
(5) Being terminated or suspended from employment after arrest or conviction for an offense involving
violence, sex crimes, or illegal drugs if the offense is related to or connected with an employee's
work for an employer or is in violation of a reasonable work rule or policy.
(6) Any physical violence whatsoever related to an employee's work for an employer, including
physical violence directed at supervisors, subordinates, coworkers, vendors, customers, or the
general public.

(7) Inappropriate comments or behavior towards supervisors, subordinates, coworkers, vendors,
customers, or to the general public relating to any federally protected characteristic which creates a
hostile work environment.
(8) Theft in connection with the employment.
(9) Forging or falsifying any document or data related to employment, including a previously
submitted application for employment.
(10) Violating an employer's written absenteeism policy.
(11) Refusing to perform reasonably assigned work tasks or failing to adequately perform employment
duties as evidenced by no fewer than three written reprimands in the 12 months immediately
preceding the employee's termination.
G.S. 96-14.6(c).

REASONING:
The employer has the responsibility to show that the claimant was discharged for misconduct
within the meaning of the law. It is concluded from the competent evidence in the record that the
employer failed to provide competent evidence regarding the reasons for claimant's discharge.
Therefore, the claimant was not discharged for misconduct connected with_ the work.

DECISION:
The adjudicator's determination is REVERSED. Claimant is NOT DISQUALIFIED for
unemployment benefits beginning February 23, 2020.
Appeal Filed: April 22, 2020 Decision Mailed: 06/09/2020

Pursuant to N.C. Gen. Stat.§ 96-lS(e), this cause came before the Board of Review ("Board") to consider the
EMPLOYER'S APPEAL from a decision by Appeals Referee Kerry Bova under Appeals Docket No. 20-LA-
004222. The record evidence has been reviewed in its entirety. Employer's appeal was received in the Division
Office of the General Counsel on April 22, 2020, who processes the appeals for the Board of Review.
Additional evidence is needed to ascertain the substantial rights of the parties. During her testimony at the
appeals hearing, the claimant alleged, among other things, that her discharge was due to retaliation for her
complaint of harassment and discrimination against Mario Parades. The Appeals Referee should have explored
the claimant's allegation in greater detail by allowing the employer to present testimony and/or evidence on
this issue. The claimant's evidence on this point, at a minimum, raised a genuine issue of fact which the
Appeals Referee should have developed and resolved. See, In re Boulden, 47 N.C. App. 468,267 S.E.2d 397
(1980).)
Furthermore, the hearing record contains the employer's documents in response to the claimant's subpoena.
While the documents are marked as the Employer's Exhibits Nos. 1-18, the Appeals Referee failed to identify,
mark and enter the employer's document(s) into the official hearing record during the appeals hearing. Also,
it appears that the claimant submitted documents that were not entered into the official record during the
hearing (See, Initial Claimant Exhibit-Appeals, located in the Division's benefits system). At the remand
hearing, the Appeals Referee must determine if the claimant's submitted documents are relevant to her
separation from employment; if so, the Appeals Referee must identify, mark and enter the claimant's submitted
document(s) into the official hearing record during the remand hearing The Appeals Referee must elicit
testimony from the parties regarding the parties' submitted documents.
Based on the foregoing, the cause must be remanded to the Appeals Referee to elicit additional evidence and
to perform her statutory duties in accordance with N.C. Gen. Stat. § 96-15(c) as described in the preceding
paragraphs. During the remand hearing, the Appeals Referee must elicit sufficient testimony from the claimant
and employer's witness for appropriate findings of fact and determination on the claimant's allegation and
whether the claimant's separation was due to said allegation.
A copy of the documents marked as the Employer's Exhibits and the documents submitted by the claimant
must be mailed to the parties with the notice of the remand hearing. The employer must send a copy of the
video of the cash deposit incident to the claimant and Appeals Referee prior to the remand
Higher Authority Decision No. 20-HA-001487. hearing. Furthermore, if the parties desire to submit additional
evidence during the remand hearing, the parties must send a copy of their documentary evidence to the Appeals
Referee and the opposing party prior to the remand hearing.
The Appeals Referee must set aside the Appeals Decision and issue a new decision with new findings of fact
and conclusions of law. The new findings of fact shall state the procedural history of the remands, a summary
of the requirements of t~e remand orders, and the parties and witnesses appearing at each hearing conducted
in the matter. Although the Appeals Referee may incorporate previous findings of fact into the new decision
in the interest of judicial economy, it would be inappropriate and usually reversible error for the Appeals
Referee to merely recite findings of fact made in previous decisions. Additional findings must be made, and it
must be evident from the new decision following the hearing on remand, that the Appeals Referee heard and
considered the evidence, and complied with the remand order of the Board.
The Appeals Referee must set aside the Appeals Decision and issue a new decision with new findings of fact
and conclusions oflaw. The new findings of fact shall state the procedural history of the remands, a summary
of the requirements of the remand orders, and the parties and witnesses appearing at each hearing conducted
in the matter. Although the Appeals Referee may incorporate previous findings of fact into the new decision
in the interest of judicial economy, it would be inappropriate and usually reversible error for the Appeals
Referee to merely recite findings of fact made in previous decisions. Additional findings must be made, and it
must be evident from the new decision following the hearing on remand, that the Appeals Referee heard and
considered the evidence, and complied with the remand order of the Board.
The cause is REMANDED for further proceedings consistent with this decision.
ISSUE STATEMENT:
Listed below and attached in a separate ZIP .Flie is the organized evidence by issues stated, for review. Identify
the issue the evidence falls into, what the evidence is and any identifying details about it, and why the evidence
is important to your case. "Retaliation in the workplace is if you make a complaint of discrimination, your
employer is not allowed to retaliate against you in any way.
Exhibits: (Attachments Listed Below)
      -    Exhibits (1):   Recording from   1st Appeals   Hearing from April 91h,    entire recording.
      -    Exhibits (2):   Recording from   1st Appeals   Hearing from April 9th ,   Part One.
      -    Exhibits (3):   Recording from   1st Appeals   Hearing from April 9th ,   Part Two.
      -    Exhibits (4):   Recording from   1st Appeals   Hearing from April 9th ,   Part Three.
      -    Exhibits (5):   Recording from   1st Appeals   Hearing from April 9th ,   Part Four.
      -    Exhibits (6):   Recording from   1st Appeals   Hearing from April 9th ,   Part Five.
      -    Exhibits (7):   Recording from   1st Appeals   Hearing from April 9th ,   Part Six.
      -    Exhibits (8):   Recording from   1st Appeals   Hearing from April 9th ,   Part Seven.

      -    Exhibits (9): Sales Director Interview Confirmation Email.
      -    Exhibits (10): Sales Director Interview Resume Submission Confirmation
           Exhibits (11): Sales Director Interview Required Skills Test Confirmation
      -    Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline
      -    Exhibits (13): Google Reviews/ Witness sworn Statements on character
      -    Exhibits (14): Screensh6t image of phone call to hotel to C'Asia call being recorded
      -    Exhibits (15): Images from 2/12 proof of wrong date submitted for video for cash drop
      -    Exhibits (16): Cash Receipts, in violation of petty cash policy from GM. Emails Attached

      -    Exhibits (17): Flight Tickets / Baggage Claims proof that Write-up actions are false
      -    Exhibits (18): Screenshot images proof of communication with GM regarding shuttle use
      -    Exhibits (19): Screenshot images proof of communication Shuttle Driver shuttle use
      -    Exhibits (20): Screenshot images proof of communication with GM regarding shuttle
      -    Exhibits (21): Company memo posted regarding shuttle use. Proof that NO write-up was
           ever given.

       -   Exhibits (22): All original evidence for the· 1st Appeals Hearing (106 Pages)/ Opal Appeal
       -   Exhibits 23): Emails submitted to HR about discrimination charges/harsh treatment.
       -   Exhibits (24): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
       -   Exhibits (25): NOTICE TO CEASE AND DESIST - Defamation of Character - For Slander
           (False claims of receiving a 'Written Warning')
       -   Exhibits {26): (Subpoena Requested) In order to submit the Attorney's statements
           submitted to the EEOC concerning the 'Written Warning'.

       -   Exhibits {27): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
       -   Exhibits (28): EEOC Charge Filed for Discrimination current status.
          Exhibits (29): EEOC Charge Filed for Discrimination communications forwarded to Civil
          Exhibits (30): Phone records, verify communication with C'Asia D. / Text Messages

 REASON:
The line with the Review Boards following request, I have submitted a well organized amount of evidence to
prove that I was terminated truly on the basis of retaliation.
               During her testimony at the appeals hearing, the claimant alleged, among other things, that her
       discharge was due to retaliation for her complaint of harassment and discrimination against Mario
       Parades. The Appeals Referee should have explored the claimant's allegation in greater detail by
       allowing the employer to present testimony and/or evidence on this issue. The claimant's evidence on
       this point, at a minimum, raised a genuine issue of fact which the Appeals Referee should have
       developed and resolved. See, In re Boulden, 47 N.C. App. 468,267 S.E.2d 397 (1980).)


      -   26 NCAC 04 .0103 NOTIFICATION OF INVESTIGATION
      -   (a) When a charge of employment discrimination is filed, the Civil Rights Division shall notify the
          charging party and
      -   respondent that an investigation will commence. Notice shall be served by registered U.S. mail.
          (b) Any correspondence related to a charge must include the name of the charging party and the
          respondent and the Civil
      -   Rights Division1s charge number and be submitted to:
          Director of Civil Rights Division
          Office of Administrative Hearings
      -   6714 Mail Service Center
      -   Raleigh, NC 27699-6714
      -   History Note: Authority G.S. 7A-759;
      -   Temporary Rule Eff. October 15, 1986 for a Period of 120 Days to Expire on February 11, 1987;
      -   Eff. February 1, 1987;
      -   Amended Eff. November 1, 2012; December 1, 1999; April 1, 1991; April 1, 1989;
      -   Pursuant to G.S. 150B-21.3A, rule is necessary without substantive public interest Eff. July 23, 2016


 The employer has the responsibility to show that the claimant was discharged for misconduct within the
meaning of the law. It is concluded from the competent evidence in the record that the employer failed to
provide competent evidence regarding the reasons for claimant's discharge. Therefore, the claimant was not
discharged for misconduct connected with the work.


Enclosures
                           North Carolina Department of Commerce
                                    Division of Employment Security
                                             Appeals Section                                 ~
                                                                                             16228201




IN THE MATTER OF:                                     APPEALS DOCKET NO. 20-LA-004222 R

Claimant                                              Employer

Tamarsha Amy Mcnish                                   Opal Hotels RDU Airport Lie
1118 Langstonshire Ln                                 201 Airgate Dr
Morrisville, NC 27560                                 Morrisville, NC 27560

                                                                                        Mail Date: 08/10/2020

ISSUE STATEMENT:

         Whether the claimant was discharged due to misconduct connected with work. G.S. 96-14.6.


FINDINGS OF FACT:

1.    Claimant filed an initial claim for unemployment insurance benefits effective February 23, 2020.
      Claimant last worked for OPAL HOTELS RDU AIRPORT LLC on February 25, 2020 as a Night
      Auditor.

2.    The Adjudicator issued a determination under Issue No. 2104358 holding the claimant dis.qualified
      for benefits. Claimant appealed. Pursuant to G.S. 96-15(c), this matter came before Appeals
      Referee K.A. Bova on April 9, 2020. Present for the hearing: Claimant, Amy McNish, and
      employer witnesses, Barbara Christian, Human Resources Manager, Mario Paredes, General
      Manager, and Jimmy Crane, Regional Director of Operations. On April 13, 2020 an appeals
      decision was issued holding the claimant not disqualified for benefits. The employer appealed.
      On June 9, 2020 the Board of Review issued decision 20-HA-001487 remanding the matter for a
      hearing to elicit additional evidence. The hearing was conducted by Appeals Referee K.A. Bova
      o August 7, 2020. Present for the hearing: Claimant, Amy McNish. The employer chose not to
      participate in the hearing.

3.    Claimant began working for employer on December 2, 2019.

4.    On February 18, 2020 Mario Paredes, General Manager, reported for work at approximately 8:00
      a.m. Mr. Paredes saw an envelope on top of the safe that had not been placed in the safe. The
      envelope was left unsecured. Mr. Paredes questioned the Front Desk Clerk, Casia, as to whether
      claimant asked her to sign as a witness to the safe drop per policy. Casia indicated claimant had not
      asked her to witness the safe drop. Casia was not present for the hearing.

5.    Mr. Paredes began to investigate the matter. Mr. Paredes looked at video surveillance and saw
      claimant leave the deposit on the safe. The video surveillance was not presented as evidence for the
      hearing. Mr. Paredes did not speak to claimant to obtain a statement from her regarding the deposit.




NC LLA 100_37.0.0
                          North Carolina Department of Commerce
                                   Division of Employment Security
                                            Appeals Section                                 ~16228201



6.   Also, on February 18, 2020 Casia reported to Mr. Paredes claimant called her and asked her to
     falsify the van logbook. The van logbook lists the times the shuttle driver is to transport guests
     to and from the airport. Casia told Mr. Paredes claimant called her and asked her to enter times
     into the logbook that claimant had forgotten to enter. Casia expressed to Mr. Paredes claimant
     wanted this information entered to show claimant did schedule the shuttle driver for pickups even
     though she had not. Casia was not present for the hearing to provide evidence regarding these
     alleged incidents. Mr. Paredes did not speak to claimant to obtain a statement from her regarding
     her alleged request to Casia.

7.   On February 25, 2020 Mr. Paredes discharged claimant for leaving the deposit on top of the safe
     and for asking Casia to falsify the logbook. Mr. Paredes maintains failing to secure deposits results
     in a written warning and falsification of documents can result in immediate discharge. Claimant
     was not issued a written warning for leaving the deposit on top of the safe.

8.   Claimant recalls making the deposit during the early morning hours of her shift and having Casia
     sign as a witness. Claimant does not believe she forgot to the make the deposit. A subpoena was
     issued to employer on behalf of claimant requesting pictures or video of evidence to support the
     reasons for claimant's termination. (See Division Exhibits 104 to 106). Employer failed to provide
     the security footage that Mr. Paredes alleges shows claimant leaving the deposit on the safe and
     being solely responsible for the deposit. Employer provided a photo taken by Mr. Paredes of the
     deposit on top of the safe. (See Division Exhibit 107). Casia was not present for the hearing to
     provide evidence regarding claimant allegedly requesting she falsify the van log. Claimant denies
     she ever called Casia and asked her to falsify the van logbook. Claimant maintains she and Casia
     were friendly and any telephone calls were out of friendship.

9.   On June 9, 2020 the Board of Review issued decision 20-HA-001487. In the decision the Board
     of Review stated the employer was to provide a copy of the video of the cash deposit incident to
     the claimant and the Appeals Referee for the hearing. The employer chose not to participate in the
     healing. Therefore, the employer did not provide the requested video evidence. No video evidence
     of the incident was entered into the record and considered by the Appeals Referee at either the
     April 9, 2020 healing or the August 7, 2020 hearing.

10. Claimant believes her discharge was based on racial and gender discrimination. Claimant noticed
    Mr. Paredes would speak to or greet On other employees but not to her. The other employees
    were of a different race or gender than claimant. Claimant changed her hairstyle in late January
    2020. Mr. Paredes and Jimmy Crane, Operations Manager, both stated to claimant they noticed
    she changed her hairstyle. Claimant felt the body language expressed by Mr. Paredes and Mr.
    Crane indicated they did not like her hairstyle. Claimant also felt Mr. Paredes treated her differently
    because he yelled at her in a phone conversation on or about January 23, 2020.

11. Claimant contacted Human Resources about her concerns in the way she was being treated.
    Claimant met with Human Resources and Mr. Crane some time after January 23, 2020. Claimant
    was told employer was pleased was her performance. Claimant requested advise as to whether
    she was doing anything wrong. Claimant was advised to work on not being longwinded in her
    communication. Claimant did not feel her concerns were resolved. To claimant's knowledge

NC LLA 100_37.0.0                                                                           Page 2 of 5
                          North Carolina Department of Commerce
                                   Division of Employment Security
                                            Appeals Section
                                                                                             16228201



     Human Resources was still investigating her claims of unfair treatment when claimant was
     discharged.

12. Employer chose not to participate in the hearing to offer testimony regarding claimant's allegations
    that her termination may have been a result of discrimination. The employer chose not to
    participate in the hearing to provide the additional evidence as requested by the Board of Review.
    Therefore, the employer failed to provide competent evidence regarding the reasons for claimant's
    discharge


MEMORANDUM OF LAW:

       The Employment Security Law of North Carolina provides that an individual shall be
disqualified for benefits for the duration of his unemployment if it is determined by the Division that
such individual is unemployed because he was discharged for misconduct connected with his work.
G.S. 96-14.6(a).

        Misconduct connected with the work is defined as conduct evincing a willful or wanton
disregard of the employer's interest as is found in deliberate violations or disregard of standards of
behavior which the employer has the right to expect of an employee or has explained orally or in
writing to an employee or conduct evincing carelessness or negligence of such degree or recurrence
as to manifest an intentional and substantial disregard of the employer's interests or of the employee's
duties and obligations to the employer. G.S. 96-14.6(b)(l) and (2). See In re Collingsworth, 17 N.C.
App. 340, 194 S.E.2d 210 (1973); Yelverton v. Kemp Industries, 51 N.C. 215,275 S.E.2d 553 {1981);
Intercraft Industries Corporation v. Morrison, 305 N.C. 373, 289 S.E.2d 357 (1982).

        The North Carolina General Statutes further provide that the following examples are prima facie
evidence of misconduct, which may be rebutted by the claimant:
(1) Violating the employer's written alcohol or illegal drug policy.
(2) Reporting to work significantly impaired by alcohol or illegal drugs.
(3) Consuming alcohol or illegal drugs on employer's premises.
(4) Conviction by a court of competent jurisdiction for manufacturing, selling, or distribution of a
     controlled substance punishable under G.S. 90 95(a){l) or G.S. 90 95(a)(2) if the offense is related
     to or connected with an employee's work for an employer or is in violation of a reasonable work
     rule or policy.
(5) Being terminated or suspended from employment after arrest or conviction for an offense involving
     violence, sex crimes, or illegal drugs if the offense is related to or connected with an employee's
     work for an employer or is in violation of a reasonable work rule or policy.
(6) Any physical violence whatsoever related to an employee's work for an employer, including
     physical violence directed at supervisors, subordinates, coworkers, vendors, customers, or the
     general public.
(7) Inappropriate comments or behavior towards supervisors, subordinates, coworkers, vendors,
     customers, or to the general public relating to any federally protected characteristic which creates a
     hostile work environment.

NC LLA 100_37.0.0                                                                           Page 3 of 5
                          North Carolina Department of Commerce
                                   Division of Employment Security
                                            Appeals Section
                                                                                            16228201



(8) Theft in connection with the employment.
(9) Forging or falsifying any document or data related to employment, including a previously
     submitted application for employment.
(10) Violating an employer's written absenteeism policy.
(11) Refusing to perform reasonably assigned work tasks or failing to adequately perform employment
     duties as evidenced by no fewer than three written reprimands in the 12 months immediately
     preceding the employee's termination.
       G.S. 96-14.6(c).


REASONING:

        The employer has the responsibility to show that the claimant was discharged for misconduct
within the meaning of the law. It is concluded from the competent evidence in the record that the
employer failed to provide competent evidence regarding the reason for claimant's discharge. Therefore,
the claimant was not discharged for misconduct connected with the work.

DECISION:

     The adjudicator's determination is REVERSED. Claimant is NOT DISQUALIFIED for
unemployment benefits beginning February 23, 2020.
    ',




                                                    K. A. Bova
                                                    Appeals Referee




                                          APPEAL RIGHTS
This decision is the final decision of the Division unless within ten (10) days from the date it was
mailed, the appealing party submits a clear, written statement containing the grounds for the appeal.
If such timely statement is not submitted, the appeal may be dismissed. If you were notified of this
decision by mail, three (3) additional days will be added to the period to file a written appeal.

Appeals to this decision may be filed via the DES website by logging into your portal (des.nc. gov).
For CLAIMANTS, go to the Detennination History tab. Under Eligibility Determinations, select a
determination and then Request Appeal. For EMPLOYERS, under Benefit Information, click Employer
Appeal. Select a determination then Request Appeal.




NC LLA 100_37.0.0                                                                          Page4 of5
               T. Amy McNish
               1118 Langstonshire Lane
               Morrisville, North Carolina 27560
               Phone: (404) 573-2218
               Email: Amy.McNish@gmail.com


   IN THE MATTER OF:                                        EEOC CHARGE NO. 443-2020-01961
  Claimant:
                                                                    Employer:
  Tamarsha Amy McNish
                                                                    Opal Hotels RDU Airport LLC
  1118 Langstonshire Ln                                             201 Airgate Dr
  Morrisville, NC 27560                                              Morrisville, NC 27560

 Attention: Johnnie Barrett I Investigator
 U.S. Equal Employment Opportunity Commission
 434 Fayetteville Street Suite 700 Raleigh, NC 27601
 Email: johnnie.barrett@eeoc.gov




Greeting Investigator Barrett:
       Please accept this letter as the 'Rebuttal Statement to Opal Hotel Group, LLC ("Opal Hotels",
"the Company," or "Respondent") position statement submitted on by Hartzog Law Group response
to the EEOC Charge submitted by myself by Amy McNish ("McNish" or the "Charging Party"). I
genuinely appreciate the additional time you have provided for my rebuttal the response submitted.
Disclaimer:
I Amy McNish am at the status of pro se litigant for this EEOC federal investigation. I am not a
lawyer, nor have I studied to be one. However, I am well educated enough, to understand my rights,
the laws, and procedures that come along with filing federal charges against a company. The
following rebuttal statements may not be in the formal legal format as accustomed to; so please
disregard any grammatical /formatting issues, as I bring forth the precise facts of this case.
Opinion I Issue Statement:
It is evident that the Respondent has completely lost focus of what is entailed with Title VII of the
Civil Rights Act of 1964, 42 US Code §1981. So, I am providing a brief background snapshot to
ensure that the respondent's request to seek clarification is honored.
    -   What is race discrimination, and how can it manifest in the workplace? In the workplace
        context, race discrimination constitutes any unfavorable treatment against a job applicant or
        employee, specifically because of his or her race or race-related characteristics, such as skin
        tone, hair texture, or facial features. Race discrimination is often coupled with "colorism", i.e.
        treating an individual worse because of the color, tone or shade of their skin. This can even
        occur between individuals of the same race or ethnicity. Title VII of the Civil Rights Act of
        1964, 42 US Code §1981, all address employees' rights to be free from racial discrimination
        in the workplace. Some examples of race discrimination at work include racial slurs, racist
        "jokes" or cartoons, racial stereotypes, paraphernalia like swastikas or nooses, and singing

 ....
along to racist song lyrics. Also, employers who make any employment decisions on the basis
of race and/or color in the workplace may be liable for race discrimination.
What are common "telltale signs" that a company may be liable for racial discrimination? A
company may be liable for racial discrimination if it is aware, or should have been aware, of
one or more incidents of racial discrimination in the workplace, and it does not address those
incidents with the harasser and the victim to ensure that they do not happen again. Pleading
ignorance is may is not sufficient, and it essentially ratifies a harasser's discriminatory
conduct.
A company may also be liable for race discrimination if members of management are actively
participating in the racially offensive conduct, and consequently, creating a hostile work
environment for employees. When management engages in discriminatory conduct, it sets a
negative example for lower level employees to also engage in the same behavior, and ratifies
the unlawful conduct. Moreover, it indicates the company's general disregard for anti-
discrimination laws. Most importantly, it discourages employees from making complaints
because it makes them feel like it would be futile to complain and/or the complaints would not
be addressed.
Of note, a company may also be liable for retaliation if it does not protect employees who
make complaints of race discrimination. Often, employees are reluctant to make complaints
to management because they do not want to lose their jobs. Therefore, employers should
provide assurances and safeguards for employees so that their complaints will not put their
salaries, benefits, orjobs in jeopardy.
How should companies respond to complaints of workplace discrimination? Companies must
acknowledge that incidents of racial discrimination can be fact-specific, deeply offensive, and
often emotional for the complaining party. As a result, companies must take every complaint
seriously, and devote time and resources to ensuring that their employees feel safe and
respected at work. Shoddy finances or small-scale operations are not an excuse for failing to
investigate and remedy race-based harassment.
From a "best practices" standpoint, companies should promptly document complaints of racial
discrimination, meet and interview the parties, and monitor the aftermath of the
complaint/investigation. The company should also ensure that the complaining employee
feels safe and comfortable with going back to work with the harasser. If the employee does
not, then the employer must explore options like transferring the complaining party away from
the harasser, or even terminating the harasser. Employers should pay close attention to the
nature, severity, and frequency of the complaints. Importantly, the single use of a racial epithet
by a supervisor in the workplace may be sufficient to support a claim of a racially hostile work
environment.
What constitutes retaliation, and how would a company retaliate against an employee for
making a complaint of racial discrimination? Retaliation constitutes any negative employment
decision by an employer in response to a complaint, such as demotion, termination, or sudden
       written reprimands for performance. Retaliation can be done to harass or discourage an
       employee from making a complaint of race discrimination. For example, under the legal theory
       of "temporal proximity", an employee may be able to demonstrate workplace retaliation if he
       or she lodges verbal or written complaints of race discrimination, and is then passed up for an
       expected promotion shortly after. As another example, an employee cannot be retaliated
       against for supporting, or making a complaint on behalf of another employee who is
       experiencing race discrimination.
FACTUAL BACKGROUND:
REBUTTAL:
First, please note the lack of attention to details, given from the responding party, and the lack of consistency
throughout their whole response statement. Due to the seriousness of this charge, and with it being on a Federal
Government level, factual details as the exact times and dates are particularly important to a ruling on a case
of this nature ... One, I started working at Country Inn & Suites on December 2, 2019, Ms. Katherine
Cummings was my GM and hiring manager. Ms. Katherine immediately looked at my resume, and stated,
that I was way overqualified for the Night Audit position, as she realized that I have my bachelor's degree,
and Master's Degree, along with a host of higher level experience. I explained to her, that I am new in
relocation to this area, and that I have the responsibility of helping with my granddaughter. Needless-to-say,
I was immediately hired as the full-time Night Auditor.

The first night (and the following 14 days) of training was with Ms. Katherine; a 25+ year hospitality
management veteran and she trained me to highest degree of hospitality excellence. As well as stated, that I
"achieved well beyond expectations, and that I was an outstanding employee". Furthermore, in regard to the
respondent writing, ''from the beginning, McNish failed to follow Opal Hotels policies and procedures" ... I
completely rebut those statements made, as they are absolutely false.

Proof of this statement is presented in the following exhibits, where as a guest Ms. Sonja Simone, did an
outstanding Google Review for my amazing customer services, work ethic, and loyalty to the brand. This
review was posted December 9, 2020, on the Country Inn & Suites Google Maps Business Page; with only
after working at Country Inn & Suites, within one week. Along with such exceptional service that I provided;
I was able to achieve this accomplishment while working the overnight shift. Which is rare, in comparable to
my fonner colleagues, with no positive google reviews at that time; and my direct results of exceptional service
kept the hotel in the 95% (4-5 Stars) Google Ranking for the month of December. As well as management
and owners recognized the Google Review, by responding to the guest. I was rewarded a $25 Gift Card as
well.

There's no way that the statement from the respondent, is remotely true, just flat out slander .... I followed the
policies and procedures to the book, and that was why the reporting management, Mario Paredes, General
Manager and Jimmy Crane, Operations Manager had a hard time getting me terminated. They soon learned
that they have the same feeling towards Dark-Skinned African American Women and did not like the natural
hairstyles either. When they realized that it will not be easy to get rid of me, they plotted and planned together
to cause this life shattering discrimination towards me for the color of my skin, and the way my hair grows out
of my head. I will provide proof of these statements, in with accordance of the law. See Exhibits (13-13.2):
Google Reviews/ Witness Sworn Statements on character
               I.     McNish was hired as a night auditor on December 3, 2019 at the Country Inn &
                      Suites near Raleigh-Durham Airport. Key areas of responsibility for this position
                      including accommodating guests of the hotel by greeting, performing guest
                      transactions, answering the telephone, and operating necessary front office
                      equipment to ensure high-quality guest relations. The night auditor position also
                      required that McNish efficiently handle all payments received and balance/verify
                      monetary transactions and promptly complete and distribute reports to
                      management and relevant staff. Exhibit 2 - Night Auditor Description.
                      From the beginning, McNish failed to follow Opal Hotels policies and
                      procedures. One reoccurring issue that occurred throughout her employment
                      concerned McNish's failure to properly make cash drops and balance her cash
                      register at the conclusion of her shift. McNish was repeatedly told the proper
                      procedure by management and her co-worker, Casia Dabney. Exhibit 8 - Casia
                      Dabney Declaration
REBUTTAL:
Another statement of slander and defamation of my character. I'm starting to wonder who submitted this
information to the lawyer, and didn't provide any type of back-up evidence.Jam in serious thought, of how
statements like this can even be submitted without legal backing. In the following statement from the
respondent, "the previous General Manager had used her own personal money to correct cash shortages
caused by McNish". The allegations are trnly serious, as I am being called a theft! And I am even more offended
that the responding party would slander the pervious General Manager, Ms. Kathrine Cummings good name
and reputation; she has with have nothing to do with this situation, only to be a character witness for me. But
needless-to-say, I will address this slander shortly ...
In regard to cash handling process, and procedures, I was so accurate in my reporting, that Mario, and Jimmy
asked me to stop putting any shortages, or petty cash issues, on the daily communication log, so that the owners
would not be aware of the shortages. This can be proven with communication logs attached as evidence. I
never ever had any cash handling issues or discrepancies, not even one time ... Furthermore, On Monday
February 24th 2020 there wasn't text message from Casia stating net Jimmy was upset with Mario concerning
the petty cash in the drawer for over $20 for food which was an unauthorized transaction taken out cash money
from the general manager Mario Paredes the text message shows the inconsistency in the communication
About myself in cash handling whereas the problem was the general manager. See - Exhibits (16): Cash
Receipts, in violation of petty cash policy. Casia Text Messages Attached
                       On January 2, Opal Hotels replaced the General Manager of the Hotel with
                       Mario Paredes. The previous General Manager had not enforced Opal Hotels
                       policies and procedures. Rather than enforce the policies, the previous General
                       Manager had used her own personal money to correct cash shortages caused
                       by McNish, or required Dabney to use her own personal money to correct the
                       shortages, rather than taking appropriate action. In addition, the previous
                       General Manager had not enforced policies requiring McNish to come to work
                       on time, regularly allowing McNish to report to work ten minutes late.
REBUTTAL:
Yet again another statement of slander and defamation of my character. In the quoted following four exhibits
you will notice that they are interview for the sale director position That I applied, was qualified, chosen to
receive an interview with the Hotel Owners, Mital Patel and Ravi Desi along with Director of Human
Resources Barbara Christian. The General Manager Mario Paredes is stating that I did not follow Opal hotels
policies and procedures and violated time in attendance policies set in place by management of Opal Hotels.
If this were indeed the case how would I have ever qualified for the sales director position? There is no record
on file ever being having this to be an issue nor a disciplinary action in regards of time and attendance. The
owners were fully aware of my 2nd job and they were understanding to the responsibility that I explained prior
to employment concerning childcare for my 3-year-old granddaughter. Needless-to-say regardless of my
personal responsibilities I was never reprimanded for any time and attendance issues and if I was, I would
never have qualified 4 the interview 4 the sales director position Which is a management level position. Yet
again I provide evidence to prove that the slanderous things that was being accused of me by Opal hotels
management are completely false. Please See the following exhibits:
- Exhibits (9): Sales Director Interview exhibits 9 sales director interview confirmation Email.
- Exhibits (10): Sales Director Interview Resume Submission Confirmation
- Exhibits(] 1): Sales Director Interview Required Skills Test Confirmation
- Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with disciplfoe

                       After Paredes began his employment as General Manager, he began enforcing
                       Opal Hotels' policies and procedures, resulting in friction between he and
                       McNish. For example, Paredes questioned McNish about why she was regularly
                       coming into work ten minutes late. McNish claimed that she had worked out a
                       "deal" with the previous General Manager, allowing her to come in late. Paredes
                       agreed to abide by the alleged agreement reached by the previous General
                       Manager, although no one else in the company was aware of the agreement,
                       and there was nothing in writing about it in McNish's personnel file. However,
                       McNish soon began going further than the alleged agreement allowed, reporting
                       to work fifteen or twenty minutes late, rather than ten minutes late. McNish's
                       failure to report to work on time caused low morale amongst the staff as the
                       person being relieved by McNish was required to stay on shift until she reported
                       to work. Exhibit 9 - Paredes Declaration.
REBUTTAL:
In regards to the company's policies regarding overtime actually feel that these statements alright completely
irrelevant to the matters at hand only because Bay were not communicated prior to my te1mination This is
more of a fishing demolition to again cause poor judgement to my character I will also mention that I was
asked to work many days ove1iime when previous employees would call out I have attached text messages
concerning this in concerning verification of time management particularly Jimmy Crane, Operations Manager
Mario Paredes, General Manager would call me and ask me to work ove1iime I would work six, five, and
sometime four hours longer pre-shift when call-outs would occur. Whereas management is supposed to work
and I did it willingly to be a support system and loyalty to my team again Time and attendance was not an
issue. And again please note, if this was an issue, why not put it in the first Appeal, why is it NOT mentioned
on any of the submitted paperwork for DES, as they deal with 'employment issues' specifically. It was not
mentioned because it wasn't an issue.
                       Paredes also began enforcing the Company's policies regarding overtime.
                       Paredes instructed the staff to clock out on time and leave work, and to not
                       report to work early, to avoid the Company incurring unwarranted overtime
                       expenses. McNish pushed back on Paredes' enforcement of this policy,
                       becoming upset when Paredes questioned why she remained on the clock
                       beyond the hours required by her shift. Exhibit 9 - Paredes Declaration.
REBUTTAL:

The fact that Mario the General Manager actually mentioned the employee bulletin board signals that he
actually had a problem with the board not me. The bulletin board is irrelevant to the situation at hand; however,
I will address my belief the reasoning of taking the board down. It was because I, Amy McNish was the only
employee for the two months that had a positive five-star Google review. He removed all this information
related to achievements my morale and my co-worker's morale to decimate. The other employees that had two
revues no longer worked at the hotel. Again, I dearly state that this infoimation Is completely irrelevant to the
situation at hand I completely feel that the respondent party hotels is trying to lead the investigation of
discrimination In retaliation With non-substance issues. See Exhibfts (13.1 ): Google Reviews/ Images of the
Bulletin Board before and after.
                       In addition, Paredes made the decision to change the information on the
                       employee bulletin board, including removing information related to
                       achievements made by staff in the previous year. McNish became upset
                       because information regarding an achievement she had made was removed
                       from the bulletin board. However, Paredes removed all information related to
                       achievements made by staff in 2019, not just information related to Paredes'
                       achievement. Exhibit 9 - Paredes Declaration.
REBUTTAL:

 The following emails are proof that Human Resources was completely aware of the harassments and
discrimination claims I filed against my management team. However, she fail to follow through like the
company requires as set by the guidelines set in the Opal Hotels Group Employee Handbook. See the following
emails, along with Exhibits 23: Emails submitted to HR about discrimination charges/harsh treatment.
                                      from:     Amy McNish <amy.mcnish@gmail.com>
                                      to:       Barbara Christian <bchristian@opalhotclsgroup.com>
                                      date:     Feb 13, 2020, 1:10 PM
                                      subject: Fwd.: COMMUNICATION ISSUES I NIGHTAUDIT- 02.12.20
                                      Good Ajiemoon ivfs. Barbara
                                      Please review the Jo/lowing email, and the attad1mellfs, as 1 have a major concern about how
                                      comm1111icatio11s are being handled in regards ofme...
                                    1 would love for yo1t IV please provide me feedback and as I am 11:vi11g my hardest to grow a11d
                                    do well at the Cowwy 11111 & S1tiles. I truly like myjob and would like some guidance 011 what I
                                    can do to improve the a1111osphere and 1/ze negative treat111e11t I am get1i11gji·o111 my 111anage111e11t
                                    team ....
                                    71,is is a formal request for job pe,formance guidance. I am veJJ' interested in knowing what
                                    actions I can do to protect my employme11t and belier the lrea/ment towards me.
                                    As you will see below, the statements made against me are absolutely wrong and I am ve,y
                                    disappointed in the communications. Please advise ASAP.
                                    I am not s11re what else can be done but to seek guidance fi-o,n Human Resources ... I sent the
                                    email earlier this morning and 110 one has bothered to contact me. I trn(v appreciate your time
                                    and understanding in this mat/er.

                                    from:       Amy McNish <amy.mcnish@gmail.com>
                                    to:         Barbara Christian <bchristian@opalhotelsgroup.com>
                                    date:       Feb 13, 2020, 1:34 PM
                                    Amy,
                                    I apologize that 110 one has contacted yo11 in 1he timefi-aine you expected lo hearfrom someone.
                                    Today has been .velJ' b11sy for me. I have spoken with Jimmy briefly today beca11se he is feeling
                                    under the weather, and ow11e1:1·hip has just retumed _Ii-om visiting our other properties out of
                                    state. It will take me some time to review the matter and respond. I will be investigating and
                                    researching your email and you will hearfi·om me soon.
                                    from:       Amy McNish <amy.mcnish@gmail.com>
                                    to:         Barham Christian <bchristian@opalhotclsgroup.com>
                                    date:       Feb 14, 2020, 9:52 AM
                                    Good Morning Barbara,
                                    Thank you for the update and I tnt!y appreciate your ti111e and understanding.... I am really hurt
                                    by these actions towards me, and even more /'111 starling lo feel BULLIED.... For one the
                                    Management did 1101 cPen delete the email that was sent to the Front Desk, and naw this
                                    Morning, Mario c_omes in, ands/arts mal,.ing me.feel ve1:v 1111co111forlahle a11djh1straled.
                                    1 am so stressed 0111, I'm in my ca,· c1ying, flJ'ing to gather myself. I do11'1 know what to do,
                                    because now I feel like I'm heing a/lacked by Manager. ... I a111 hcpi11g that you can help me come
                                    to so111e resolution. Thank you again for your ti111e....
                     McNish complained to Human Resources Director, Barbara Christian, regarding
                     Paredes. McNish complained that Paredes was harassing her but the substance
                     of her complaints largely related to her displeasure with the decisions being
                     made by Paredes in enforcing policies and procedures, measures which were
                     in congruence with the directives Paredes had been given by the owners of the
                     Company when she was hired. Christian told McNish that Paredes was a new
                     manager and needed to be given time to acclimate into the property as the
                     manager. Christian also counseled Paredes about being aware of the tone of
                     her communications when enforcing policies with staff members. Paredes
                     agreed to consider her tone when speaking with staff members, including
                     McNish. Exhibit 10 - Barbara Christian Declaration.
REBUTTAL:
The responded statement of saying that I was giving an employee w1itten warning notice on February 14 th ,
2020 is completely false. On February 14th I left work and Clocked out at 8:55am See Exhibits (21.3): Image
of clock-out. The GM Mario Perez.
- Exhibits (17): Flight Tickets/ Baggage Claims proof that Write-up actions are false
- Exhibits (18): Screenshot images proof of communication with GM regarding shuttle use
- Exhibits (19): Screenshot images proof of communication Shuttle Driver shuttle use
- Exhibits (20): Screenshot images proof of communication with GM regarding shuttle
- Exhibits (21): Company memo posted regarding shuttle use. Proof that NO write-up was ever given.
- Exhibits (22): All original evidence for the 1st Appeals Hearing (106 Pages)/ Opal Appeal
- Exhibits (22.1 ): All original evidence for the 1st Appeals Hearing Opal Hotels - Appeal Request Letter
- Exhibits (22.2): All original evidence for the 1st Appeals Hearing Opal Hotels - Discrimination
Investigations Written Statement from Operations Manager, Jimmy Crane

Furthermore I Amy McNish submitted a
Mrs. Katie Weaver Hartzog
Attorney at Law
Hartzog Law Group
1903 N. Harrison Avenue I Suite 200
Cary, NC 27513
khartzog@hartzoglawgroup.com
Date: Tuesday, July 7th, 2020
Re: Defamation of Character- For Libel and/or Slander I EEOC Charge 433-2020-
01961 I Division of Employment Security Higher Authority APPEALS DOCKET NO.
20-LA-004222
The defamatory statements include, but are not limited to, the following: This is the written
statement submitted from Opal Hotels Group Director of Human Resources, Ms. Barbara
Christian clearly stati_ng that they "DID NOT DO WRITTEN DOCUMENTATIONS" along
with the false claims for work.performance issues with me. (see full document attached
to this notice) As confirmed above and with the formal response submitted to EEOC from the Hartzog
Law Group vs. the formal request for an appeal submitted by the. Director of Human
Resources to the DES Higher Authority Appeals Division; it is evident that Opal Hotels
Group Management Team have been maliciously spreading inaccurate and unfounded
information that is damaging to my personal and professional character.
"I Amy McNish, swear that I have NEVER received any type of 'Written Warning' or any
other type of Disciplinary Action while working at the Country Inn & Suites under Opal
Hotels Group Management. I have always been an exemplary employee and always went
above and beyond the call of duty. I was a very loyal team member and worked extremely
hard to ensure the success of this prope1ty ... " This formal statement will surely be proven
in the weeks to come for upcoming legal proceedings. Please note, under the laws in the
State of No1th Carolina it is unlawful for an individual to make deliberate statements that
intend to haim a person's reputation without factual evidence or based on hearsay.
                         On February 14, 2020, McNish was given an Employee Warning Notice for
                         using the airport shuttle to pick up groceries. After her shift ended, McNish
                         instructed the shuttle driver to take her to the grocery store so that she could
                         perform her personal grocery shopping. Unauthorized use of Opal Hotels'
                         property or equipment is a violation of the Employee Handbook. Exhibit 1 -
                         Employee handbook, p. 19; Ex. 11 - written warning.
REBUTTAL: - Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline
                     On February 17, 2020, McNish failed to follow the cash drop policy. The Front
                     Desk Clerk/Cashier Procedures policy requires, in part, as follows:
                     1. When shifts change, the cashier leaving and the cashier coming on duty
                        need to count the drawer. Both employees must fill out the cashier transfer
                        form and sign and date. 2. Drawer should be counted and recorded again at
                        the end of the shift even if there was no activity. Cashiers should always print
                        their closing paperwork from their Property Management System even if
                        there was no cash activity. All cashier envelopes, even it no activity should
                        be signed, Jogged, witnessed, and dropped in the safe. 3. Once deposit
                        envelope is filled out properly and all documentation (closing cashier reports,
                        adjustment sheets, and documentation for over/shortage it applicable or
                        vending machine refund vouchers if applicable) has been sealed the shift
                        deposit should be logged, witnessed, and placed in the drop safe. See,
                        Exhibit 6 - Front Desk Clerk/Cashiers Procedure. In addition, Opal Hotels
                        policy, acknowledged by McNish, makes it clear that leaving bank or deposit
                        unsecured and/or failing to have a witness when dropping a deposit is
                        considered gross negligence and may result in disciplinary action up to and
                        including termination . Exhibit 5.
REBUTTAL:
- Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline


                         Rather than properly performing the cash drop, McNish's bank was found
                         attached to a clipboard, lying on top of the safe. Exhibit 12. After her shift
                         ended, McNish called her co-worker, Casia Dabney, and asked her to make
                         the cash drop. Dabney refused to make the drop, as it would have required
                         Dabney to falsify company documents by signifying that she had witnessed
                         the counting of the money and the drop itself. Instead of engaging in this
                         gross misconduct requested by McNish, Dabney reported this to Paredes.
                         Exhibit 8 - Dabney Declaration.
REBUTTAL:

The following email is the original reason That Jimmy Crane and Mario Perez what's given the opportunity to
~ly show the harassment and discrimination Against me with this process of be little Wayne Anne
communicating on tmth lead to the snowball effect the following email describes the shuttle driver Elijah
filling to pick up a guest and the exhibits below show the details to consider:
                                    from: Amy McNish <amy.mcnish@gmail.com>
                                    to: General Manager Country Inn & Suites <gm.cis@opalhotelsgroup.com>,
                                    Jimmy Crane <jcrane@opalhotelsgroup.com>,
                                    Mital Patel <mital@opalhotclsgroup.com>,
                                    Ravi Desai <ravi.desai@opalhotclsgroup.com>,
                                    "AmyMcNish@gmaiI.com" <Amy.McNish@gmail.com>
date: Feb 13, 2020, 9:43 AM
subject: COMMUNICATION ISSUES I NIGHTAUDIT- 02.12.20
Good Morning Gentlemen,
/'111 a bit co11fi1sed and swprised with how the co111111unicatio11 went, with the
problems with the Shuttle Service. Unfortunately, I even have been given the
perception that I am the one in the wrong. .. So, at this point, I am in complete defense
mode... f've learned a long time ago, ifyou don't take up for yourself: no 011e will,
and my name is all I have, and I request that I am treated.fairly and with respect in
all actions towards me....
The responses where all sent to the Front Desk email, and openly discussed. Which
was a bit strange. £.5,pecially when there have been so many other communications
that have kept secret lately. But in any case, to de.fe11d my statements about a
customer Service complabzt, and the respo11se that was submitted by Afario,
Stating, "Amy.failed to document those two Shuttle Drop Qf/.\' in the book, he was
using tire Men 's Room."....
This statement is a COMPLETE LIE!!! AND I AM REQUESTING THAT THE
CAMERAS BE REVIEWED, TO CLEAR MY NAME! I PUT MY LIFE ON THIS!
 THERE'S NO POSSIBLE WAY, I WILL ALLOW Al'lYONE TO THROW ME UNDER
 THE BUS LIKE THIS AND ME NOT TAKE UP FOR MYSELF! THIS IS SLANDER
OF MY NAME AND DEFAMATION OF MY CHARACTER! AND TRULY COULD
GET ME FIRED, IF THE GUEST WOULD FOLLOW THROUGH WITH THE
COMPLAINT, ABOUT THE SHUTTLE DRIVER GONE MISSING! (12 IMAGES
ATTACHED TO PROVE IT)
I am truly hurt, and disappointed with how this communication went, andJor it to be
sent to the Front Desk.for my other Colleagues to view it. Completely disrespec(ful
and w1/air.
   (A11d to come at a time whe11 I submitted my resume.for th~ Sales Director
position, which apparently, I am 110! getting due the lack ofrespoi1seJi·om the
Submission, 1vhich is cool. But regardless, I will 11ot have my name thrown in
ground!)
I even called Mario, arou11d 7:45am and told him tlrat El(iah was being veJJ' rude and
disrespectful towards me, and 1 walked away ji-om him twice. Not one employee
should have to put up with such unfair, harsh treatJ11e11t, a11d harassme11tfi·oJ11
anyone. Opal Hotels Employee Ha11dbook, has a strict policy agai11st this type of
treatment...
Attached to this email, is the screen shots of tire text messages, pictures and contacts
of the guest. I am highly organized and detailed i11 all oflily actions, 1 Cover myself
all the time, because 110 one cares about 111y family and livelihood but me, so I'm
always covering me. That's why I co1111111micate effectively all tire time. 1 don't hide
anything, ve,y clear 011 all my statements.
El(iah walked in at 6:42 am through thefi·ont doors and said ve1y clearly and the
cameras will /rear it as well, he stated, (grinning), "/just left talking to Stephanie. at
 the Tru Hotel, she said that they were sold out too!"... Then when Ire finished his
statement, I followed with this state111ent. "Elijah, I've been calling you, it
 was three guest waiti11g to take the Shuttle to tire Airport, and was ve1y upset that you
were 11oi aro1111d; and they stated that they will.file a complaint 011/ine"... He then
started being ve1y rude and disrespec(ful towards me. I walked away, and 1 had to do
 that twice.
Again, 1 am requesting tire cameras be REVIEWED!...
 This was truZv ve1y HURTFUL to read, especially when 1 was asked to stay later
 than my schedule Shift, because Casia had an appointment, and Mario, stated 3
 ti/lies to me that I don't have to wony about the Sh{fi he would do it, but yet I was
 being a team player and stayed 11/ltil almost I Own. (9:45am) .... 1 do my job and I do it
                                      ve,y well, and I hold myself accountable for my actions, and this is not fair. And I
                                      am requesting a WRITTEN STATEMENT, CLEARING MY NAME.
                                      Lastly, you can imagine the disappointment I.felt when I was only expressing my
                                      excitement about being Sold Out... I wasn't really going the reports, I was going by
                                      what the computer said. And as I ATTACHED, the Room available to sell the other
                                      night said NONE. Granted the Master FLASH said we had 6 Rooms leji, and I didn't
                                      know that, but after Audit around 2am - 3am I sold 5 more rooms and that left one.
                                      So, the excitement comes ji"OJn what ! had available, and at the time it was sh01vi11g
                                      None. That's why! sent the Screens/wt image.
                                      But, to see a reply stating that I need to do the Audit between 2-3am is not adding up.
                                      Tech11ical/y I was not sold out, but that had nothi11g to do with the Audit. It was what
                                      was showing up in system for Roo111s available.... .Ji111111y requested the later time for
                                      the Audit is Not a feasible process. Because of the A111ou11t of work that is required.
                                      For this to be the smallest hotel I have ever ·worked at. it has the longest and heaviest
                                      Audit Check list I've ever seen ....
                                      Please take a moment and review it, and you will agree. ! don't do my Audit process
                                      until I check all the guest in. And according to the check list, I must process the
                                      Credit Card transactions before Jam. So that's topically i.vhen I have rolled the day.
                                      It's A LOT OF WORK!!! I make it seem easy, but it'.~ not! ... Especially when I am
                                      doing more than the job entails. And tf"you don't have any issues with any past
                                      days, why request the change. I will never be this excited about a sold-out night
                                      again ... All of the Reserved guests were checked in, ! had received 5 walk ins ...
                                      Please advise on this request.
                                      Also, Mario mentioned to me about the times of the start of the Audit, but he did not
                                      make it a direct change movingfonvard. I.expressed that he should come and see the
                                      process and he will see what I'm talldng about .... That was it.
                                      This is a velJ' long emaJl.- and I'm sending itji"OJn my cell phone, so please excuse any
                                      typos and grammatical errors.
                                      I am hoping to get a positive response back regarding this today. Again this was ve1y
                                      hur(/itl and w!fair. !just wish people would be honest and be accountable for their
                                      actions!
                                      But at the end of the day, I willflght hardjor my name. My network and tenure in
                                      this industiy is deep, and to be able to grow, a polished name is all I have! Thank
                                      you for your time and understanding.
                                      Best Regards,
                                      Amy McNish
- Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline
. Also, on February 18, 2020 Casia reported to Mr. Paredes claimant called her and asked her to
falsify the van logbook. The van logbook lists the times the shuttle driver is to transport guests
to and from the airport. Casia told Mr. Paredes claimant called her and asked her to enter times
into the logbook that claimant had forgotten to enter. Casia expressed to Mr. Paredes claimant
wanted this information entered to show claimant did schedule the shuttle driver for pickups even
though she had not. Casia was not present for the hearing to provide evidence regarding these alleged incidents.
Mr. Paredes did not speak to claimant to obtain a statement from her regarding
her alleged request to Casia. - Exhibits (22): All original evidence for the 1st Appeals Hearing (106 Pages)/
Opal Appeal
                           Paredes began investigating the circumstances surrounding McNish's
                           failure to make the cash drop. Exhibit 9 - Paredes Declaration. However,
                           after McNish's very next shift on February 18, McNish again requested that
                           Dabney falsify company documents for her. On this occasion, McNish failed
                           to log a guest's request to use the airport shuttle at 7:30 a.m. in the logbook.
                           Exhibit 18 - Shuttle Schedule for February 19, 2020. The purpose of the
                           logbook is to alert the driver, and other employees, that a guest needs to be
                           taken to the airport so that the airport trips can be arranged and to ensure
                           the shuttle is not overbooked. McNish's failure to record the airport shuttle
                           request in the logbook resulted in the shuttle driver being unaware of the
                           guest's need for transportation to the airport, causing the guest to have no
                           transportation to the airport. When McNish became aware of her error, she
                           called Dabney two times after her shift ended, asking that she falsify the
                           shuttle logbook to make it appear that McNish had properly documented in
                           the logbook that the guest needed to use the airport shuttle. Dabney refused
                           to falsify the logbook. Doing so would have made it appear that the shuttle
                           driver had not properly performed his job duties, possibly resulting in him
                           being unfairly disciplined. Rather than falsifying the logbook, Dabney
                           reported this issue to Paredes. Opal Hotel's personnel policy clearly states
                           that falsification of employer records is grounds for immediate termination of
                           employment. See Employee Handbook, p. 17. Paredes requested that
                           Dabney write a statement summarizing this event. Exhibit 8 - Dabney
                           Declaration; Exhibit 13 - Dabney Statement. Paredes continued with her
                           investigation
REBUTTAL: In regards of the video submit it for evidence the video date is incorrect see exhibit 15 an image
showing the date was four February 12th on the day that the shuttle bus driver did not take a guest to the airport
the picture is from my cell phone me standing in front of the security camera looking for the shuttle bus driver
in the efforts to make sure that I communicate clearly in affectively and have proof that I could not locate the
shuttle bus driver Mr. Elijah at 6:45 in the morning I took a picture of the security camera it showed all locations
in the hotel that Mr Elijah was nowhere to be seen Or found again good dates for the submitted video is
incorrect an as well as the video has been rerecorded untampered with I have on the same clothes on the date
that he tried to submit the time on the 12th not the 18th.

Mr. Paredes began to investigate the matter. Mr. Paredes looked at video surveillance and saw
claimant leave the deposit on the safe. The video surveillance was not presented as evidence for the
hearing. Mr. Paredes did not speak to claimant to obtain a statement from her regarding the deposit.

- Exhibits (15): Images from 2/12 proof of wrong date submitted for video for cash drop - Exhibits
(16): Cash Receipts, in violation of petty cash policy from GM. Emails Attached
                           Paredes continued with her investigation into the incident regarding
                           McNish's cash bank not being properly dropped into the safe. Paredes
                           reviewed the surveillance video footage from the time that the drop should
                           have been made. The video footage showed McNish performing paperwork
                           at the table where the cash was found. However, McNish did not have
                           another employee witness her counting the money. Furthermore, McNish
                           never placed the money in the safe, as is required by policy, and instead left
                           the cash on a clipboard on the table. Exhibit 9 - Paredes Declaration; Exhibit
                           14 - Video Footage.
REBUTTAL:
On February 18, 2020 Mario Paredes, General Manager, reported for work at approximately 8:00
a.m. Mr. Paredes saw an envelope on top of the safe that had not been placed in the safe. The
envelope was left unsecured. Mr. Paredes questioned the Front Desk Clerk, Casia, as to whether
claimant asked her to sign as a witness to the safe drop per policy. Casia indicated claimant had not
asked her to witness the safe drop. Casia was not present for the hearing.

5. Mr. Paredes began to investigate the matter. Mr. Paredes looked at video surveillance and saw
claimant leave the deposit on the safe.

7. On February 25, 2020 Mr. Paredes discharged claimant for leaving the deposit on top of the safe
and for asking Casia to falsify the logbook. Mr. Paredes maintains failing to secure deposits results
in a written warning and falsification of documents can result in immediate discharge. Claimant
was not issued a written warning for leaving the deposit on top of the safe.
On February 25, 2020 Mr. Paredes discharged claimant for leaving the deposit on top of the safe
and for asking Casia to falsify the logbook. Mr. Paredes maintains failing to secure deposits results
in a written warning_ and falsification of documents can result in immediate discharge. Claimant
was not issued a written warning for leaving the deposit on top of the safe.
). Casia was not present for the hearing to
provide evidence regarding claimant allegedly requesting she falsify the van log. Claimant denies
she ever called Casia and asked her to falsify the van logbook.· Claimant maintains she and Casia
were friendly and any telephone calls were out of friendship. Therefore, employer failed to provide
competent evidence regarding the reason for claimant's discharge.

REBUTTAL:
During a legal hearing held by Department of Commerce Employment Appeals Division, the second decision
was ruled in the Claimant's favor. Due to the fact that the respondent inability to prove the allegations against
me was already proven to be false, in regard to the legal process of the rules and regulations set for by the state
of North Carolina in regards to fair and just employment labor laws.
MEMORANDUM OF LAW: The Employment Security Law of North Carolina provides that an individual
shall be disqualified for benefits for the duration of his unemployment if it is determined by the Division that
such individual is unemployed because he was discharged for misconduct connected with his work. G.S. 96-
14.6(a)See below the decision statements:
       Claimant recalls making the deposit during the early morning hours of her sh(fi and having Casia
       sign as a witness. Claimant does not believe she forgot to the make the deposit. A subpoena was
       issued to employer on beha(f of claimant requesting pictures or video of evidence to support the
       reasonsfor claimant's termination. (See Division Exhibits 104 to 106). Employer.failed to provide
       the security footage that Mr. Paredes alleges shows claimant leaving the deposit on the safe and
       being solely responsible.for the deposit. Employer provided a photo taken by Mr. Paredes of the
       deposit on top of the safe. (See Employer's Exhibit 1). Casia was not present.for the hearing to
       provide evidence regarding claimant allegedly requesting shefalsi./jl the van log. Claimant denies
       she ever called Casia and asked her to falsifj1 the van logbook. Claimant maintains she and Casia
       were friendly and any telephone calls were out offriendship. Therefore, employer failed to provide
       competent evidence regarding the reason for claimant's discharge.
                             Paredes reviewed McNish's job history with his supervisor, Jimmy Crane
                             and the HR Director, Barbara Christi~n. McNish's failure to perform her
                             job duties was not based on mere negligence, but rather, evidenced a
                             pattern of blatant disregard of Opal Hotels' policies and procedures, with
                             McNish going so far as to request that another employee falsify company
                             records on more than one occasion to cover up her mistakes. In light of
                              the fact that these serious performance issues were occurring so early in
                              McNish's employment, despite all of the training she had received, the
                              Company elected to part ways with McNish to fill the position with
                              someone who would be committed to following Opal Hotel's policies and
                              procedures. Accordingly, Opal Hotels terminated McNish's employment
                              effective February 25, 2020. Exhibit 15 - Termination Notice.
REBUTTAL: Upon speaking to EEOC I was instructed that I would need to provide proof that the accused
management has a behavior pattern of discrimination and harassment. The former co-worker, Stephanie Part-
Time Night Auditor; she confitmed this pattern. She has since left the hotel, however she called me and
expressed to me that one management told her not to talk to me, and she sincerely apologized for not standing
up for me and my rights. She also stated that the new/replacement Night Auditor Ms. Sophia Rosado had been
sexually harassed by the current General Manager, Mario. As well as confirming the behaviors that I filed this
EEOC Claim for. With prior pe1mission from Sophia Rosado, please review the candid conversation between
myself and Sophia, where she explains in details what the current General Manager, Mario Paredes had did to
her. Along with confirming the behaviors of sex, and racial discrimination and colorism. See
                                     Exhibits (7): Recording from 1st Appeals Hearing from April 9th,
Part Six. - Exhibits (8): Recording from 1st Appeals Hearing from April 9th , Part Seven.
                              In this matter, Opal Hotels does not dispute that McNish can satisfy the
                              first and third elements of her prima facie claim under Title VII, requiring
                              that she show that she is a member of a protected class and that she
                              suffered an adverse employment action. McNish cannot, however, satisfy
                              either the second or fourth elements of the claim. With respect to the
                              second element, McNish's job performance was grossly deficient, which
                              was clear from the beginning of her employment and ultimately resulted
                              in the termination of her employment when she requested that another
                              employee falsify company documents to hide her mistakes. Based on
                              these reasons alone, McNish's Title VII race, color, and sex
                              discrimination claims fail. Additionally, however, McNish also cannot
                              satisfy the fourth element of her prima facie claim, as she is wholly unable
                              to show that any employee outside the protected class, who is similarly
                             situated to McNish, received more favorable treatment than McNish
                             despite engaging in even remotely similar conduct.
   REBUTTAL: As a final rebuttal hi Amy McNish have presented to Ms. Johnnie Barrett EEOC Investigator
   that claims back I was indeed discriminate it against based on sex color race in her I have provide it the
   support pictures video emails documents to all prove that I was discriminated against by the management
   staff open hotels group my tennination was pearly paired Lee and the result of retaliation Due to the fact
   that hi submit it a complaint when I change my hair at the end of January 2020 that took the management
   staff to a higher level 2 fire me I did the proper protocol as noted in The Opal hotel employee Handbook
   for the procedure to report discrimination and harassment Ann yet on February 25th 2020 I was tenninated
   the claims me poorly documenting shuttle log in failing to conduct a cash drop is purely apply to cover the
   actions of discrimination An retaliation against me.
   Yet I have successfully presented clear and precise evidence proving that Opal Hotels have
   mischievously tried to cover up this charge of discrimination from their management team. Here's
   just a recap of the details proved:
   1.) Dates: ALL the dates provided by the respondent are completely wrong. Which should
        immediately bring into question the integrity of the statements submitted. Including the VIDEO
        submitted is for evidence was edited, copied, re-recorded all for the WRONG DATE!
   2.) False Statements about Written Warning: Proven in the inconsistency of statements submitted
        by management.
   3.) Failure to submit open evidence: Respondent refused to openly share declaration exhibits, mainly
        because documents are completely false, and if I was to review them I would clearly breakdown
        the false accusations, as was done in the small amount evidence I was provided.
   4.) Friendship Communications: Proof that the- former co-worker was friends, and proof of not
        knowing anything about the statements submitted. Anything submitted after the fact should not
        be admissible, as it is implied to be false. As. well as I was able to produce two verbal
        communications from a current employee, confirming the other discrimination and harassing
        behaviors from the General Manager, Mario Paredes.
   5.) Failure to follow through with legal process, as required for the DES Higher Authority Appeals
        that was requested on the respondent behalf. Showing the lack of respect for the laws and
        procedures set in the state of North Carolina by not attending the hearing as required, nor
        submitting proper documentation to have the appeal withdrawn.

Employer chose not to participate in the hearing to offer testimony regarding claimant's allegations
that her termination may have been a result of discrimination. The employer chose not to participate in the
hearing to provide the additional evidence as requested by the Board of Review. Therefore, the employer failed
to provide competent evidence regarding the reasons for claimant's Discharge. The employer has the
responsibility to show that the claimant was discharged for misconduct within the meaning of the law. It is
concluded from the competent evidence in the record that the employer failed to provide competent evidence
regarding the reason for claimant's discharge. Therefore, the claimant was not discharged for misconduct
connected with the work. DECISION: The adjudicator's determination is REVERSED. Claimant is NOT
DISQUALIFIED for unemployment benefits beginning Februaiy 23, 2020. K. A. Bova Appeals Referee
    - Exhibits (7): Recording from 1st Appeals Hearing from April 9th, Part Six.
    - Exhibits (8): Recording from 1st Appeals Hearing from April 9th, Part Seven.
                     McNish offers absolutely no support for her claim that she was discriminated
                     against based on her sex. McNish claims that she complained to Christian that
                     Paredes spoke rudely and harshly towards her and she surmises in her Charge
                     that Paredes spoke rudely to her because he did not "know how to talk to ... a
                     dark skinned woman." Paredes denies speaking to McNish in a harsh or rude
                     manner. Christian recalls that McNish complained to her that Paredes was rude
                     and difficult to deal with but denies that McNish complained that this was based
                     on her race or color. Finally, McNish claims that she was discriminated against
                     because she changed her natural hair to braids at the end of January 2020.
                     However, McNish's hair style had nothing to do with the decision to terminate
                     her employment. McNish's employment was terminated after she changed her
                     hairstyle, solely because she failed to properly document the shuttle logbook,
                     failed to properly conduct a cash drop, and requested that her co-worker falsify
                     company documents to cover up her errors, and cast blame on others.
                     In light of McNish's inability to advance a prima facie claim for race or sex
                     discrimination under Title VII, McNish's race, sex, and color discrimination
                     claims should be summarily dismissed.
REASONING:
Discrimination is a socially structured action that is unfair or unjustified and harms individuals·and
groups. Discrimination can be attributed to social interactions that occur to protect more powerful
and privileged groups at the detriment of other groups. While not all stressful experiences _,negatively
affect health, or occur because of discrimination, many do impact health and can be ·related to
discrimination.
A wealth of psychological research shows that discrimination can exacerbate stress. Moreover,
discrimination-related stress is linked to mental health issues, such as anxiety and depression. In
brief, other people's reactions exert a strong impact on people's thoughts, emotions, motives, and
behavior, as well as their physical and psychological well-being. Discrimination on the basis of race
(commonly referred to as racism) has been linked to disparities in health outcomes for racial/ethnic
minorities. Discrimination can be understood as a social stressor that has a physiological effect on
individuals (e.g., irregular heartbeat, anxiety, heartburn) that can be compounded over time and can
lead to long-term negative health outcomes
These efforts are of vital importance to individuals of all races, ethnicities, national origins, and
religions in workplaces throughout the country. In the President's words, that which "makes our
nation so strong and that will ultimately defeat terrorist activity is our willingness to tolerate people
of different faiths, different opinions, different colors, within the fabric of our society." It is this
diversity and inclusiveness that strengthens our country and guarantees our future prosperity.
Together we can make our workplaces models of respect and understanding. And in this way
we do our part to defeat those forces that seek to undermine the American way of life.
One great oversight of our modern generation is that we turn a blind eye to the subconscious
colorism that occurs in our society. Colorism within the African American community is defined
as the attitude among African Americans discriminating against other African Americans
because of their skin complexion - for instance, being too light or too dark. The form of racial
discrimination known as colorism dates to slavery and has been systematically passed through
various elements of our culture. It implies that lighter skin and straight hair are better, and
successful men should marry women who fit this standard. Colorism can also happen within
other communities, as I will explain below. Much research has shown how racial discrimination
negatively affects African Americans' mental health, contributing to depression and anxiety.
Mental Health Effects of Colorism in the Black Community ... Colorism plays a huge role in the
low self-esteem of Black America from individuals to relationships, and even expands into
societal status. Colorism occurs both interracially and interracially. Interracial colorism is when
a member of one racial group discriminates based on the skin color of a member belonging to a
different racial group, and interracial colorism involves a member of a racial group discriminating
a member of the same racial group based on skin color. Both forms of colorism impact the black
community by causing division and can contribute to negative mental health effects.
Exposing the multiple influences of interracial stigmas could spark conversation and enlighten
the black community on how interracial and interracial colorism affect the subconscious.
Subsequently, we could teach those who are affected by interracial colorism to unlearn their self-
prejudices qnd to praise the beauty of their genetic makeup; and to accept themselves without
the dramatization of altering their features. To progressively oust interracial colorism, we have
to unite and work together as a community to end colorism.
             The Civil Rights Act of 1964 is an act to enforce the constitutional right to vote, to confer jurisdiction upon
             the district courts of the United States, to provide injunctive relief against discrimination in public
             accommodations, to authorize the Attorney General to institute suits to protect constitutional rights in
             public facilities and public education, to extend the Commission on Civil Rights, to prevent discrimination
             in federally assisted programs, to establish a Commission on Equal Employment Opportunity, and for
             other purposes.

             The legal standard for proving that retaliation caused a materially adverse action are as follows: For
             retaliation claims against private sector employers and state or local government employers, the
             Supreme Court has ruled that the causation standard requires that "but for" a retaliatory motive, the
             employer would not have taken the adverse action. "But for" causation means, even if there are multiple
             causes, the materially adverse action would not have occurred without retaliation.

             Types of evidence may support a claim of retaliation in some cases, the employer's own statements may
             acknowledge or betray its intention to deter an applicant or employee from engaging in protected activity.
             However, in many cases, there are different pieces of evidence, either alone or together, that may
             support an inference that retaliation caused a materially adverse action. Examples include: suspiciously
             close timing between the EEO activity and the materially adverse action; verbal or written statements
             demonstrating a retaliatory motive, comparative evidence (e.g., the individual was disciplined for an
             infraction that regularly goes undisciplined in that workplace, or that another employee who did not
             engage in EEO activity committed and was not disciplined as severely); demonstrated falsity of the
                employer's proffered reason for the adverse action; or any other pieces of evidence which, viewed alone
                or in combination with other facts, may support an inference of retaliatory intent.

                What if the employer claims its challenged action was not motivated by retaliation? In many cases, an
                employer will present a non-retaliatory reason for the challenged action. The employer may assert that
                it acted for a legitimate and unrelated reason such as poor job performance, misconduct, or the
                individual's lack of qualifications for the job. An employee may respond to these assertions by providing
                evidence that the employer's explanation is actually a pretext for retaliation. If an employer's explanation
                is shown to be false, a factfinder may infer retaliation.



CONCLUSION
I Amy McNish, the charging party has the responsibility to show that the respondent, Opal Hotels Group
Management Team discharged me for misconduct within the meaning of the law. I hope this rebuttal statement
along with the host of evidence that has been submitted provides the EEOC the information needed to enter a
"Cause" finding for violation of Title VII of the Civil Rights Act of 1964, 42 US Code § 1981; in regards to
discrimination in sex, race, and color As it is concluded from the competent evidence in the record that the
employer failed to provide competent evidence regarding the reasons for myself the charging party's discharge.
Therefore, the I was not discharged for misconduct connected with the work. It was solely based on
discrimination and Retaliation.
                        uRetaliation in the workplace is if you make a complaint of discrimination, your
                       employer is not allowed to retaliate against you in any way" ...
Listed below and attached in a separate ZIP .Flie is the organized evidence by issues stated, for review. The list
of evidence falls into number order; listed by what the evidence is and any identifying details in each file.
Exhibits: (Attachments Listed Below)
             Here's the link to get all the Evidence I would like to submit for my hearing. Due to the large number and size
             of files I had to create a link, for open access to allow easier transition through the hearing.
             Please Note that the evidence is listed under each "Exhibits Numbers" the only issues are the videos, which
             could not be broken down ...
             https://drive.google.com/drivc/foldcrs/1 YA VTuBHNfOn0KawlJPadhl5NwhUCAMNS?us p=sharing
             Exhibits: (Attachments Listed Below)
             - Exhibits (1): Recording from 1st Appeals Hearing from April 9th, entire recording.
             - Exhibits (2): Recording from 1st Appeals Hearing from April 9th, Part One.
             - Exhibits (3): Recording from 1st Appeals Hearing from April 9th, Part Two.
             - Exhibits (4): Recording from 1st Appeals Hearing from April 9th, Part Three.
             - Exhibits (5): Recording from 1st Appeals Hearing from April 9th, Part Four.
             - Exhibits (6): Recording from 1st Appeals Hearing from April 9th, Part Five.
             - Exhibits (7): Recording from 1st Appeals Hearing from April 9th, Part Six.
             - Exhibits (8): Recording from Sophia R. Witness of Discrimination Charges from April 9th, Part Seven.
                                               https:/lphotos.app.goo. gl/ jfiXHdv3rZMHiL6RA - 10 MINS.
                                               https://photos.app.goo.gl/dlCEJeKT1TN8FaT78 - 8 MINS.
             - Exhibits (9): Sales Director Interview Confirmation Email.
             - Exhibits (10): Sales Director Interview Resume Submission Confirmation
             - Exhibits (11): Sales Director Interview Required Skills Test Confirmation
             - Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline
             - Exhibits (13): Google Reviews/ Witness Sworn Statements on character
             - Exhibits (14): Scrcenshot image of phone call to hotel to C' Asia call being recorded
             - Exhibits (15): Images from 2/12 proof of wrong date submitted for video for cash drop
- Exhibits (16): Cash Receipts, in violation of petty cash policy from GM. Emails Attached
- Exhibits (17): Flight Tickets / Baggage Claims proof that Write-up actions are false
- Exhibits (18): Screenshot images proof of communication with GM regarding shuttle use
- Exhibits (19): Screenshot images proof of communication Shuttle Driver shuttle use
- Exhibits (20): Screenshot images proof of communication with GM regarding shuttle
- Exhibits (21): Company memo posted regarding shuttle use. Proof that NO write-up was
ever given.
- Exhibits (22): All original evidence for the 1st Appeals Hearing (106 Pages)/ Opal Appeal
- Exhibits 23): Emails submitted to HR about discrimination charges/harsh treatment.
- Exhibits (24): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
- Exhibits {25): NOTICE TO CEASE AND DESIST - Defamation of Character - For Slander
(False claims of receiving a 'Written Warning')
- Exhibits (26): (Subpoena Requested) In order to submit the Attorney's statements
submitted to the EEOC concerning the 'Written Warning'.
- Exhibits (27): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
- Exhibits (28): EEOC Charge Filed for Discrimination current status.
- Exhibits (29): EEOC Charge Filed for Discrimination communications forwarded to Civil
- Exhibits (30): Phone records, verify communication with C' Asia D. / Text Messages
         CHARGE FOR DISCRIMINATION: REBUTTAL EVIDENCE
                 EEOC CHARGE NO. 443-2020-01961
Exhibits: (Attachments Listed Below I Summary of Each)
           Here's the link to get all the Evidence I would like to submit for my 'Rebuttal Statement'. Due to the large
            number and size of files I had to create a link, for open access to allow easier transition through the
            hearing. Note: The Evidence is listed under each "Exhibits Numbers" and goes with 18 Page Rebuttal.
            https://drive.google.com/drive/folders/1 YA VTu BHNfOn0KawlJPadh TSNwh UCAMNS?usp=sharing
            Exhibits: (Attachments Listed Below)
           - Exhibits (1): Recording from 1st Appeals Hearing from April 9th, entire recording.
           - Exhibits (2): Formal Request to withdraw DES Appeal, as a 'no show' and Email sent from HR
           - Exhibits (3): Final Decision from DES for Unemployment Benefits Hearing (Received 08.15.20)
           - Exhibits (4): Communication Issues Shuttle Driver Email-Sent 02.12.20
           - Exhibits (5): Statements from Ops. Manager and Human Resources highlighting NO Written
            Warning Given
           - Exhibits (6): Recording from Sophia R. Witness of Discrimination Charges, Part One. (Click on
            Links Below)
            - Exhibits (7): Recording from Sophia R. Witness of Discrimination Charges, Part Two. (Click on
            Links Below)https://photos.app.goo.gl/ jfiXHdv3rZMHiL6RA - 10 MINS.
                          https://photos.app.goo.gl/dl CEJeKTl TN8FaT78 - 8 MINS.
            - Exhibits (8): Recording from Sophia R. Witness of Discrimination Charges
            - Exhibits (9): Sales Director Interview Confirmation Email.
            - Exhibits (10): Sales Director Interview Resume Submission Confirmation
            - Exhibits (11): Sales Director Interview Required Skills Test Confirmation
            - Exhibits (12): Handbook Policy, on promotions with Opal Hotels if issues with discipline
            - Exhibits (13): Google Reviews/ Witness Sworn Statements on character
            - Exhibits (14): Screenshot image of phone call to hotel to C' Asia call being recorded
            - Exhibits (15): Images from 2/12 proof of wrong date submitted for video for cash drop
            - Exhibits (16): Cash Receipts, in violation of petty cash policy from GM. Emails Attached
            - Exhibits (17): Flight Tickets / Baggage Claims proof that Write-up actions are false
            - Exhibits (18): Screenshot images proof of communication with GM regarding shuttle use
            - Exhibits (19): Screenshot images proof of communication Shuttle Driver shuttle use
            - Exhibits (20): Screenshot images proof of communication with GM regarding shuttle
            - Exhibits (21): Company memo posted regarding shuttle use. Proof that NO write-up was
            ever given.
            - Exhibits (22): All original evidence for the 1st Appeals Hearing (106 Pages)/ Opal Hotels DES Appeal
            - Exhibits 23): Emails submitted to HR about discrimination charges/harsh treatment.
            - Exhibits (24): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
            - Exhibits (25): NOTICE TO CEASE AND DESIST - Defamation of Character - For Slander
            (False claims of receiving a 'Written Warning')
            - Exhibits (26): (Subpoena Requested) In order to submit the Attorney's statements
            submitted to the EEOC concerning the 'Written Warning'.
            - Exhibits (27): EEOC Charge Filed for Discrimination against Color, Hair, and sex.
            - Exhibits (28): EEOC Charge Filed for Discrimination current status forwarded to DES.
            - Exhibits (29): EEOC Charge Filed for Discrimination communications forwarded to Civil Division
            - Exhibits (30): Phone records, verify communication with C' Asia D. / Text Messages
